Citation Nr: 0614294	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  92-23 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected bronchial asthma, currently evaluated as 10 
percent disabling.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from January 1991 to September 1991.  He had various periods 
of active duty for training (ACDUTRA) and inactive duty for 
training (INACDUTRA) with the Army National Guard prior to 
that time.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1992 rating decision issued by 
the VA Regional Office (RO) in San Juan, Puerto Rico which 
granted service connection for bronchial asthma; a 10 percent 
disability rating was assigned.  In the same decision, the RO 
denied the veteran's claim for entitlement to service 
connection for PTSD.  The veteran appealed the assigned 
disability rating, as well as the denial of service 
connection for PTSD.  

The veteran testified before a hearing officer at the San 
Juan RO in January 2000.  The transcript of the hearing is 
associated with the veteran's VA claims folder.  
In an August 2000 SSOC, the hearing officer continued the 
denial of the claims.

The veteran subsequently moved from Puerto Rico to Ohio; the 
Cleveland RO now has jurisdiction over his claims.

This case was previously before the Board in October 1994, 
September 1999 and August 2005.  It was remanded in October 
1994 for further evidentiary development, including VA 
respiratory examination [which was completed in March 1995].  
In September 1999 and August 2005, the case was remanded in 
order to provide the veteran with a personal hearing.  The 
case has been returned to the Board for further appellate 
proceedings.  

This appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  

Issues not on appeal

In a June 1998 rating decision, the RO granted service 
connection for right elbow residual sebaceous cyst scar; a 
noncompensable (zero percent) disability rating was assigned.  
The veteran completed an appeal of this decision with the 
timely submission of his substantive appeal in December 1999.  
However, during the above-mentioned January 2000 hearing 
before a hearing officer at the RO, the veteran indicated 
that he wished to withdraw his appeal of this claim.  
Accordingly, that issue is no longer before the Board on 
appeal.  See 38 C.F.R. § 20.204 (2005). 

In statements dated in January 2003, April 2003, October 2003 
and February 2005, the veteran filed claims for entitlement 
to service connection for the following: spurs in right arm 
due to cyst removal, diabetes mellitus, chronic dermatitis, 
dyshidrosis, Hepatitis B, Hepatitis C, fatty liver, 
nephrolithiasis, costochondritis and epicondylitis.  These 
issues have not yet been addressed by the RO, and are 
referred to the RO for appropriate action.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995) [the Board does not have 
jurisdiction of issues not yet adjudicated by the RO].


REMAND

As was noted in the Introduction, in August 2005 this case 
was remanded in order to schedule the veteran for a hearing 
at the Cleveland RO.  The veteran requested a video hearing, 
and such was scheduled on January 5, 2006.  The veteran 
failed to appear. However, later in January 2006, the veteran 
sent a letter to the Board, indicating that he was unable to 
appear for his video hearing due to "being very ill and 
extremely depressed" which ultimately resulted in his 
hospitalization.  Documentation of his January 2006 
hospitalization was attached to the letter.  The veteran 
requested that his videohearing hearing be rescheduled.  The 
undersigned Veterans Law Judge ruled in February 2006 that 
good cause has been shown to reschedule his personal hearing.  
See 38 C.F.R. § 20.700(d) (2005).  

The Board regrets having to once again remand these issues.  
However, the remand is at the request of the veteran and to 
deny him the opportunity of a personal hearing would violate 
his due process rights.  See 38 C.F.R. § 20.700(a) (2005).

The Board notes in passing that a substantial amount of 
pertinent evidence has been recently added to the veteran's 
claims folder.  The Cleveland RO has expressed a desire to 
have the claims folder returned to RO so that the claims can 
be considered based on this new evidence.  However, this case 
is currently in appellate status; therefore, the Board, not 
the RO, currently has jurisdiction over the claims.  
See 38 C.F.R. § 20.101 (2005).  The veteran will have the 
opportunity to waive initial RO consideration of the 
subsequently-received evidence at his hearing.  
See 38 C.F.R. § 20.1304(c) (2005).   [The veteran has 
submitted such a waiver in the past.  See the veteran's 
January 2004 statement].  

Therefore, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

VBA should schedule the veteran for a 
Travel Board hearing at the RO.  The 
veteran should be notified of the 
date, time and place of such a hearing 
by letter mailed to his current 
address of record.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)





These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





